Citation Nr: 0330059	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependents' educational assistance.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to April 
1946, and from April 1951 to January 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision by the RO in Pittsburgh, 
Pennsylvania which denied entitlement to the cause of the 
veteran's death (one basis for DIC), DIC under 38 U.S.C.A. 
§ 1318, and dependents' educational assistance.  In May 2001, 
the Board remanded the case to the RO for further evidentiary 
and procedural development.  The case was subsequently 
returned to the Board.

In October 2003, the Board granted the appellant's motion to 
have her appeal advanced on the Board's docket.  

REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

In its prior remand, the Board asked that the RO obtain a 
medical opinion from a VA cardiologist, who was asked to 
review the file and opine as to whether the veteran's 
hypertension existed prior to his second period of active 
duty service, and if so, whether the hypertension was 
aggravated by such service. 

In May 2003, a VA doctor reviewed the claims file and opined 
that it was possible that essential hypertension existed 
before the veteran's second period of military service, and 
also stated that the initial manifestation of hypertension 
was noted in early 1953.  He said that there was no 
documentation or evidence of hypertension prior to the second 
period of active service.  However, he did not comment on a 
March 1953 Certificate of Attending Physician provided by Lee 
R. Herrington, M.D..  Dr. Herrington reported that he had 
treated the veteran for hypertension in 1949.  It is unclear 
whether this evidence would have altered the VA physician's 
opinion.

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a letter dated in April 2003, the RO attempted to comply 
with the notice requirements of 38 U.S.C.A. § 5103(a).  This 
notice was provided in accordance with the provisions of 
38 C.F.R. § 3.159(c), and limited the time for submitting 
necessary evidence to 30 days from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should forward the claims file 
to the VA doctor who provided a March 
2003 medical opinion.  The physician 
should be asked whether the March 1953 
Certificate of Attending Physician 
completed by Dr. Herrington changes any 
of the opinions offered in the March 2003 
medical opinion.  If the physician who 
provided the March 2003 opinion is 
unavailable, another physician may review 
the claims folders and furnish answers to 
the questions asked in the Board's 2001 
remand.

3.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the appellant's claims for entitlement to 
service connection for the cause of the 
veteran's death, for DIC benefits under 
38 U.S.C.A. § 1318, and for dependents' 
educational assistance.  If the claims 
are denied, the appellant should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


